DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informality:
In 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20090032521 A1).
Regarding claim 1, Kim teaches a convection oven (Figure 1; Paragraph 3), the convection oven comprising:
an oven body (main body 10), the oven body defining a cooking cavity (cooking chamber 22) having at least one wall (Figure 1; fan cover 50 is a part of rear wall 11b) with an opening (Figure 2; wall and fan cover together form an opening behind which heater 41 and air supply unit 40 are located);
a convection heating system mounted to the oven body (Figure 1; heated air supply unit 40), the convection heating system having:
a heating element for heating air (heater 41), and a fan (blowing fan 42) to blow the heated air into the cooking cavity through the opening (Paragraph 59);
a convection fan cover (central front 51) attached to the opening (central front 51 of fan cover is attached to part of the opening), the convection fan cover having a plurality of openings to allow heated air to move into the cooking cavity (Figure 2 Paragraph 59; inlet holes 51);
and an oscillation system (opening and closing cover 70) attached to the convection fan cover (Figure 3), the oscillation system blocking at least one of the plurality of openings (Paragraph 72; Figure 6) at alternating intervals (Figure 7).
Through the drive motor 61, the opening and closing cover 70 can be moved (Paragraph 76). This allows for the blocking of ventilation holes 52 (Paragraph 72).
Paragraphs 103-104 explains that the openings may be open, closed, or that that when the temperature reaches the target temperature, the openings may be partially blocked in alternating fashions.
	
	Regarding claim 2, Kim teaches the convection oven of claim 1, wherein:
the blocking of at least one of the plurality of openings (inlet holes 51) modifies the movement of air through the convection fan cover (central front 51) and into the cooking cavity (Paragraph 115; cooking chamber 22).
Paragraph 115 teaches that the supply of heated air into the second cooking chamber is interrupted when the lower ventilation holes are completely closed. This means that the plurality of openings is modifying the movement of air through the convection fan cover and into the cooking cavity.

Regarding claim 3, Kim teaches the convection oven of claim 1, wherein:
wherein the plurality of openings (inlet holes 51) comprise a series of uniform holes spaced at regular intervals (Figure 2).
Figure 2 show that the inlet holes 52 form a series of uniform holes space at regular intervals. In addition, having air holes placed in regular intervals between a heater unit with a fan and a cooking cavity is known in the art as evidenced by Paragraph 87 and Figures 8 and 9 of Han Ju Kim (US 20140318386 A1).

Regarding claim 4, Kim teaches the convection oven of claim 1, wherein:
wherein the convection fan cover (central front 51) has an inner surface facing the fan (Figure 2 shows one side when placed is intended to face the fan), and an outer surface facing the cooking cavity (The opposite side can also be seen positioned to face the fan in Figure 2).

Regarding claim 5, Kim teaches the convection oven of claim 4, wherein:
the convection fan cover (central front 51) is formed as a cylinder (Figure 2), the cylinder having a center line axis and a height.
.


Claims 12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kennington (US 8800542 B1).
Regarding claim 12, Kennington teaches a convection fan cover (Figure 6), the convection fan cover comprising:
a housing (Kennington Annotated Figure 8), the housing having a plurality of openings (grate 3) to allow for the movement of air out of the housing (Column 12 Lines 50-54);
If air is capable of flowing out of air intake grates 3, then they are capable of allowing the movement of air out of them as well.

    PNG
    media_image1.png
    647
    531
    media_image1.png
    Greyscale

Kennington Annotated Figure 8; The height of the cylinder shaped housing can be seen as denoted by the blue arrow.

Housing is volume enclosed by height as denoted in Kennington Annotated Figure 8.

and an oscillation system (damper 22) disposed inside the housing (Kennington Annotated Figure 8; damper 22 is part of the housing), the oscillation system blocking at least one of the plurality of openings at alternating intervals to modify the movement of air out of the housing (Column 12 Lines 50-54).
Figure 8 of Kennington shows that the damper is placed inside the cover as the servo 24’s connection to the damper would otherwise pierce the housing requiring a hole. This alleged hole is nowhere to be seen in any figure.
The oscillation system modifying the movement of air into the system means that the oscillation system is also capable of modifying the movement the air out of the system.

Regarding claim 14, Kennington teaches the convection fan cover of claim 12, wherein
the housing is in the form of a cylinder, the circle having a center line axis (Kennington Annotated Figure 6) and a height (Kennington Annotated Figure 8). 

    PNG
    media_image2.png
    577
    334
    media_image2.png
    Greyscale

Kennington Annotated Figure 6; The center line axis is the red circle at the center of the damper around which the rotary vanes rotate; An internal blocker is denoted as the space of damper 22 between two rotary vanes 23 and a counterbalance is the space of damper 22 on the opposite side of the damper 22 between two rotary vanes 23

Kennington Annotated Figure 8 shows the damper 22 as two circles described in dotted lines on top of each other. This demonstrates that the convection fan cover has height. 

Regarding claim 15, Kennington teaches the convection fan cover of claim 14, wherein:
the housing has an inner surface and an outer surface (Kennington Annotated Figure 8).
The outer surface of the housing can be seen in Kennington Annotated Figure 8. The inner surface is the area opposite to the outer surface on the interior of the rotary vanes 23.

Regarding claim 16, Kennington teaches the convection fan cover of claim 15, wherein:
the oscillation system comprises a blocking member extending along a first radial direction from the center line axis to the inner surface (Kennington Annotated Figure 6; areas between rotary vanes 23),
As can be seen in Kennington Annotated Figure 6, the internal blocker (areas between rotary vanes 23) extends from the center line axis to the left.
the internal blocker blocking at least one of the plurality of openings (Column 12 Lines 50-54).

Regarding claim 17, Kennington teaches the convection fan cover of claim 16, wherein:
the oscillation system further comprises a counterbalance extending along a second radial direction opposite from the blocking member (Kennington Annotated Figure 6).
As can be seen in Kennington Annotated Figure 6, the counterbalance extends from the center line axis to the right while the blocking member extends from the center line axis to the left.

Regarding claim 18, Kennington teaches the convection fan cover of claim 16, wherein:
the oscillation system further comprises an axle (Kennington Annotated Figure 6) and rotation of the axle translates to rotation of the of the blocking member (Figure 8).
The center line axis is the front face of the axle. The axle includes the center line axis but also has a height as can be seen in Kennington Annotated Figure 8. 
The blocking members and the axle are directly connected as can be seen in Kennington Annotated Figure 6. The damper servo 24 rotates the damper around the axle (Figure 8 Column 12 Line 66 – Column 13 Line 2), which also rotates the blocking member. Thus the rotation of the axle translates to the rotation of the blocking member as one cannot move without the other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ENGLISH (WO 2005089557 A1), in view of Kennington (US 8800542 B1)
Regarding claim 1, English teaches a convection oven (Page 1; Lines 5-7), the convection oven comprising:
an oven body (range 1), the oven body defining a cooking cavity (cooking cavity 4) having at least one wall with an opening (Figure 1a; rear wall of inner casing connected to duct 101);
a convection heating system mounted to the oven body (Figure 2a), the convection heating system having:
a heating element for heating air (heating element 400), and a fan to blow the heated air into the cooking cavity through the opening (Page 3 Lines 18-26; centrifugal fan 2);
a convection fan cover (shroud 3) attached to the opening (Page 3 Lines 18-19), the convection fan cover having a plurality of openings to allow heated air to move into the cooking cavity (Figure 2a Page 3 Lines 18-26; louvered pockets 10);
English fails to teach a convection oven comprising:
an oscillation system attached to the convection fan cover, the oscillation system blocking at least one of the plurality of openings at alternating intervals.
Kennington teaches an automatic temperature control device for a cooker, comprising:
an oscillation system (damper 22) attached to the convection fan cover (Figure 3; grate 3), the oscillation system blocking at least one of the plurality of openings (Figures 6-7 Column 12 Lines 50-54; damper 22 uses an area between rotary vanes 23 that blocks a portion or percentage of blower 19 air intake grate 3) at alternating intervals (Column 13 Lines 17-19; user is free to change the interval when and for how long the oscillating system blocks the plurality of openings).
The user can also select the desired temperature through a knob 11 at which point an electronic control will automatically adjust the damper (Column 12 Lines 63-66).
A fan cover which adjusts the opening of the fan cover as to adjust the air volume of the hot air supposed into the cooking chamber is known in the art as evidenced by Figures 5-6 and Paragraphs 15-16 of Kim (US 20090032521 A1).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified English with Kennington and add the damper to the interior of the shroud. This would be done so that the user or electronic control can have optimal control over the convection currents and temperature regulation in the convection oven (Kennington Column 12 Lines 38-42).

Regarding claim 2, English as modified teaches the convection oven of claim 1.
Kennington further teaches:
the blocking of at least one of the plurality of openings (by area between rotary vanes 23 of damper 22) modifies the movement of air through the convection fan cover and into the cooking cavity (Column 12 Lines 50-54).
 
Regarding claim 3, English as modified teaches the convection oven of claim 1, wherein:
the plurality of openings (louvred pockets 10) comprise a series of uniform holes spaced at regular intervals (Figure 4).
Figure 4 clearly shows that the uniform louvred pockets 10 over the shroud 3 are spaced at regular intervals and mirrored across the center line of the shroud 3. In addition, having air holes placed in regular intervals between a heater unit with a fan and a cooking cavity is known in the art as evidenced by Paragraph 87 and Figures 8 and 9 of Han Ju Kim (US 20140318386 A1).

Regarding claim 4, English as modified teaches the convection oven of claim 1, wherein:
the convection fan cover (shroud 3) has an inner surface facing the fan (Figure 3b), and an outer surface facing the cooking cavity (Figure 4).
The inner surface can be see positioned to face the fan in Figure 3b while an outer surface facing the cooking cavity can be seen in Figure 4. Figure 2b shows the inner surface facing the fan and the outer surface facing the cooking cavity.

Regarding claim 5, English as modified teaches the convection oven of claim 4.
Kennington further teaches:
the convection fan cover is formed as a cylinder (Kennington Annotated Figure 8), the cylinder having a center line axis (Kennington Annotated Figure 6) and a height (Kennington Annotated Figure 8).


    PNG
    media_image2.png
    577
    334
    media_image2.png
    Greyscale

Kennington Annotated Figure 6; The center line axis is the red circle at the center of the damper around which the rotary vanes rotate; An internal blocker is denoted as the space of damper 22 between two rotary vanes 23 and a counterbalance is the space of damper 22 on the opposite side of the damper 22 between two rotary vanes 23

The center line axis is the center of the damper cover around which the rotary vanes 23 rotates.

    PNG
    media_image3.png
    650
    533
    media_image3.png
    Greyscale

Kennington Annotated Figure 8; The height of the cylinder shaped housing can be seen as denoted by the blue arrow.

Kennington Annotated Figure 8 shows the damper 22 as two circles described in dotted lines on top of each other. This demonstrates that the convection fan cover has height. 


Regarding claim 6, English as modified teaches the convection oven of claim 5.
Kennington further teaches:
the oscillation system (damper 22) comprises an internal blocker (area between rotary vanes 23) extending along a first radial direction (Kennington Annotated Figure 6) from the center line axis to the inner surface (face of shroud 3 facing the fan of English).
As can be seen in Kennington Annotated Figure 6, the internal blocker (area between rotary vanes 23) extends from the center line axis.
Figure 8 of Kennington shows that the damper is placed inside the cover as the servo 24’s connection to the damper would otherwise pierce the housing requiring a hole. This alleged hole is 
While modified in this manner, one face of the damper and the internal blocker would be placed along the inner surface of the shroud. With one face of the internal blocker connected to the center line axis and another face of the internal blocker placed along the inner surface of the shroud, the internal blocker would extend in a radial direction from the center line axis to the internal blocker.

Regarding claim 7, English as modified teaches the convection oven of claim 6.
Kennington further teaches:
the oscillation system further comprises a counterbalance extending along a second radial direction opposite from the blocking member (Kennington Annotated Figure 6).
As can be seen in Kennington Annotated Figure 6, the counterbalance extends from the center line axis to the right while the blocking member extends from the center line axis to the left.

Regarding claim 8, English as modified teaches the convection oven of claim 6.
Kennington further teaches:
the oscillation system is rotated around the center line axis (Figure 7).
	The arrows in Figure 7 show that the oscillation system is intended to be rotated around the center line of axis. In addition, a rotary vane form rotates around its center line axis.

Regarding claim 9, English as modified teaches the convection oven of claim 6.

	the oscillation system further comprises an axle extending away from the oven cavity towards the fan.
As discussed in claim 5, the oscillation system has a height. As discussed in claim 6, it would make the most sense to place the damper between the cover and the fan. The axle includes the center line axis but also has a height as can be seen in Kennington Annotated Figure 8. 
In the embodiment described, the axle would be extending away from the inner face of the cover (and the oven cavity on the other side of the cover) toward the fan.

Regarding claim 10, English as modified teaches the convection oven of claim 9.
Kennington further teaches:
the axle is geared to the fan and rotation of the fan powers rotation of the axle.
English teaches that the shroud and fan can be driven from a single common motor, with the shroud suitably geared to achieve the desired fan/shroud speed ratio (Page 4 Lines 13-14).
Kennington teaches that geared motors can be used to position the damper at the correct position (Column 13 Lines 3-7). Kennington also teaches that the intended use of the damper is to cover a percent of the opening to reduce convection currents (Column 13 Lines 7-10).
However in English, the shroud constantly rotates to ensure that hotspots do not develop within the convection oven (Page 3 Lines 27-31). One way to ensure the damper would act as intended is to match the rotation speed of the damper with that of the cover and connect the damper to the same drive means 405 (English Figure 3b) as the shroud. The damper would have a separate controller to control the relative deviation between the internal blockers and louvred pockets similar to how it is adjusted in Figure 8 of Kennington. 


Regarding claim 11, English as modified teaches the convection oven of claim 10.
Kennington further teaches:
	rotation of the oscillation system (damper 22) occurs due to rotation of the axle.
In the configuration as described in claim 10, the damper would rotate at the same rate as the shroud through the axle of the damper which is connected to the drive means. The drive means would rotate the axle which would cause the rotation of the oscillation system.

Regarding claim 13, English as modified teaches the convection oven of claim 10, wherein:
wherein the plurality of openings (louvred pockets 10) comprise a series of uniform holes spaced at regular intervals (Figure 4) to allow for the movement of air out of the housing (Page 3; Lines 23-25).
Figure 4 clearly shows that the uniform louvred pockets 10 over the shroud 3 are spaced at regular intervals and mirrored across the center line of the shroud 3. In addition, having air holes placed in regular intervals between a heater unit with a fan and a cooking cavity is known in the art as evidenced by Paragraph 87 and Figures 8 and 9 of Han Ju Kim (US 20140318386 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakanishi (US 4635610 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761